Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 20, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00852-CV



              IN RE KHISTINA CALDWELL DEJEAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 1066539

                         MEMORANDUM OPINION

      On October 5, 2015, relator Khistina Caldwell DeJean filed a petition for
writ of mandamus in this court. See Tex. Elec. Code Ann. § 273.061 (West 2010);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
Annise D. Parker, Mayor of the City of Houston, and Stan Stanart, Harris County
Clerk, to honor her affidavit of indigence.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                        2